Citation Nr: 1728248	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-03 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or as secondary to a service-connected disability.

2.  Entitlement to service connection for tension headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to June 1996.  He served in Southwest Asia from August 27, 1991 to November 26, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Since then, jurisdiction has moved to the RO in Winston-Salem, North Carolina.  See, e.g., May 2015 VA Form VA 8.  

In March 2006, the Veteran filed for entitlement to service connection for migraines as a result of exposure to environmental hazards while being stationed in Kuwait City.  A few months later, the Veteran stated he suffered from joint pain in his shoulders as a result of his exposure in the Gulf War.  The RO issued a rating decision mailed on January 2007 denying those claims.  Less than a year later, the Veteran submitted a statement in response to VA's rating decision and notification letter disagreeing with the decisions as to the Veteran's right shoulder degenerative joint disease (DJD), left wrist strain with residuals, and tension headaches.  See February 2007 Veteran statement.  In December 2007, the RO issued yet another rating decision denying the claims.  Thus, for clarification purposes, the Veteran's February 2007 statement is considered a notice of disagreement (NOD) and he therefore appeals the RO's January 2007 rating decision.  

In April 2013 and August 2015 Board remands, the Board characterized the right shoulder and tension headache claims as requiring new and material evidence to reopen.  However, as the January 2007 rating decision never became final, new and material evidence is not required and the case has remained in appellate status since February 2007.  Thus, the claims have been recharacterized on the title page to reflect these facts.

In a December 2015 rating decision, the Appeals Management Center (AMC) granted service connection for a right wrist disorder with scar, assigning a 10 percent rating, effective February 9, 2007.  This award represents a complete grant of the benefits sought with respect to entitlement to service connection for a right wrist disability and, therefore, is no longer in appellate status or before the Board at this time.  

As stated above, in April 2013 and August 2015, the Board remanded these claims for further action consistent with the Board's remand directives.  The claims are back before the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claims.

After applying for entitlement to service connection for migraine headaches and shoulder pain in March 2006 and June 2006 respectively, the Veteran was afforded a VA examination to address his claims.  The examiner diagnosed tension headaches and right shoulder (DJD) in the Veteran.  See September 2006 VA examination.  Notably, the Veteran did not receive an examination to determine whether his symptoms constituted a qualifying chronic disability under 38 C.F.R. § 3.317.  

In response to the RO's January 2007 rating decision denying service connection for a right shoulder disability and headaches, the Veteran submitted a statement explaining his disagreement.  Specifically, the Veteran stated that he did not have any problems with his right shoulder until "the surgery was performed on [his] right ring and small finger lacerations and repair of flexor digitorum profundus."  See February 2007 Veteran statement.  Further, the Veteran stated that he felt that shots given to him in the right armpit to numb it contributed to the problems he currently has in his right shoulder.  Thus, he concludes that numbness and pain he experienced relates to his right hand surgeries performed in 1994.  See January 2008 Veteran statement.     
As to the right shoulder DJD issue, the Board finds that the September 2006 VA examination report is incomplete as the examiner did not provide a nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Further, as the Veteran's right ring and small (4th and 5th) finger lacerations and repair of flexor digitorum profundus (major) is service-connected and the examiner did not address the Veteran's statements,  the AOJ should also obtain an opinion on whether the Veteran's right shoulder DJD is secondary to his service-connected right hand disability.  

As to the tension headaches issue, the VA examiner noted that the Veteran was seen at sick call and had a symptom of "headache" while in service.  See October 2006 addendum opinion.  The examiner opined that the Veteran's present tension headaches are not the continuation of the same headache that had its onset with a single incidence of treatment for a headache.  However, the VA examiner did not opine on whether the headaches and joint pain were symptoms of an undiagnosed illness under § 3.317.  In November 2015, while developing another claim, the AOJ scheduled the Veteran for Gulf War evaluation.  However, the examination did not reference the Veteran's tension headaches.   Thus, on remand, the AOJ should obtain a Gulf War examination to address the etiology of the Veteran's headache.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the Fayetteville VAMC dated from May 2017 to present.  All obtained records should be associated with the evidentiary record.  

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After completing the above, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the September 2006 examiner, or another appropriate VA examiner, to determine the nature and etiology of the Veteran's right shoulder disability, to include DJD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

A.  Is it at least as likely as not that the Veteran's right shoulder DJD was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contentions that he experienced right shoulder pain in service.  
    
B.  Is it at least as likely as not that the Veteran's right shoulder DJD was caused by his service-connected right ring and small (4th and 5th) finger lacerations and repair of flexor digitorum profundus (major)? 

The examiner should specifically address the Veteran's contentions that he only developed right shoulder pain after getting right hand surgery in service around 1994.  
  
C.  Is it at least as likely as not that the Veteran's right shoulder DJD was aggravated by his service-connected right ring and small (4th and 5th) finger lacerations and repair of flexor digitorum profundus (major)?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The medical professional is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After remand directive #1 is completed above, and after any records obtained have been associated with the evidentiary record, afford the Veteran a new VA examination with an appropriate VA examiner to determine the nature and etiology of the Veteran's tension headaches.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete, detailed history should be elicited directly from the Veteran about the manifestations of the claimed symptoms.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

After the record review and examination of the Veteran, the VA examiner is asked to respond to the following inquiries:
  
A.  The examiner is to provide a medical statement explaining whether the Veteran's disability pattern regarding his tension headaches is: (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology; (3) a diagnosable chronic multi-symptom illness with partially explained etiology; or (4) a disease with a clear and specific etiology and diagnosis.  

The examiner should address the tension headache symptoms described by the Veteran.  Further, the examiner should also comment on the Veteran's assertions that the earliest onset of his conditions began in 2000 when he started experiencing headaches and arm and joint aches.   

B.  If the Veteran's symptoms cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be attributed to a known clinical diagnosis.

In making this determination, any objective medical "signs" of disability must be considered, as well as any other, non-medical indicators that are capable of independent verification.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

C.  If the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, for each diagnosis, the examiner should opine whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the disability pattern or diagnosed disease is related to any specific exposure event experienced by the Veteran during service in Southwest Asia, or to any other event or incident of active duty service.

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The medical professional is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

5.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







